97 F.3d 1447
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Ronald Floyd JACKSON, Petitioner.
No. 96-556.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 20, 1996.Decided Oct. 1, 1996.

Ronald Floyd Jackson, Petitioner Pro Se.
Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.
PER CURIAM:


1
Ronald Floyd Jackson brought this mandamus petition seeking an order compelling the United States District Court for the District of South Carolina to act on Jackson's 28 U.S.C. § 2255 (1994) motion.  Because we note that the docket sheet reflects that the district court denied the motion by minute entry dated May 24, 1995, we conclude that Jackson's petition is moot.  Accordingly, we grant leave to proceed in forma pauperis, but deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.